          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 1 of 14



 1 Frank S. Hedin (Bar No. 291289)
   HEDIN HALL LLP
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 4 fhedin@hedinhall.com

 5 Eugene Y. Turin
   MCGUIRE LAW, P.C.
 6 55 W. Wacker Drive, 9th Floor
   Chicago, Il 60604
   Telephone: (312) 893-70002
 7 eturin@mcgpc.com

 8 Counsel for Plaintiff and the Putative Class

 9
                            UNITED STATES DISTRICT COURT
10
                          NORTHERN DISTRICT OF CALIFORNIA
11

12 LYDIA LEE, individually and on behalf            Case No. _______________
   of all others similarly situated,
13
           Plaintiff,                               CLASS ACTION
14
   v.
15                                                  CLASS ACTION COMPLAINT
   MACY’S, INC.,
16
           Defendant.
17

18         Plaintiff Lydia Lee, individually and on behalf of all others similarly situated,

19 complains and alleges as follows based on personal knowledge as to herself, on the

20 investigation of her counsel, and on information and belief as to all other matters.

21 Plaintiff believes that substantial evidentiary support exists for the allegations set forth

22 in this complaint, and that a reasonable opportunity for discovery will reveal such

23 evidence.

24

25    CLASS ACTION COMPLAINT                               Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 2 of 14



 1                                  NATURE OF ACTION

 2         1.     Plaintiff brings this Class Action Complaint for legal and equitable

 3 remedies resulting from the illegal actions of Macy’s, Inc. (“Defendant”) in sending

 4 automated text message advertisements to her cellular telephone and the cellular

 5 telephones of numerous other individuals across the country, in clear violation of the

 6 Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).

 7                              JURISDICTION AND VENUE

 8         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

 9 U.S.C. § 1331 and 47 U.S.C. § 227.

10         3.     Personal jurisdiction and venue are proper because Plaintiff resides in this

11 District, because Defendant directed the subject unsolicited text messages into this
12 District, and because Plaintiff received Defendant’s unsolicited text messages in this

13 District, such that the claims alleged herein arose in substantial part in this District.

14                                          PARTIES

15         4.     Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

16 Plaintiff is, and at all times mentioned herein was, a resident and citizen of Marina,

17 California.

18         5.     Defendant Macy’s, Inc. is one of the nation’s largest retail companies.

19 Defendant operates approximately 680 department stores throughout the country and,

20 in fiscal year 2018, generated sales of $24.97 billion at its stores and websites.

21 Defendant is organized and incorporated under the laws of Delaware and maintains,

22 and at all times mentioned herein maintained, its corporate headquarters in Cincinnati,

23 Ohio. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

24

25    CLASS ACTION COMPLAINT                     2         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 3 of 14



 1           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 2         6.    In 1991, faced with a national outcry over the volume of robocalls being

 3 received by American consumers, Congress enacted the TCPA to address certain

 4 abusive telecommunications practices.

 5         7.    The TCPA prohibits, inter alia, making any telephone call to a cellular

 6 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing

 7 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

 8 consent” of the party called. The TCPA further provides that any text message
 9 constituting an “advertisement” or “telemarketing” message within the meaning of the

10 TCPA requires the sender to acquire the recipient’s “prior express written consent”

11 before initiating such a message via an autodialer.
12         8.    According to findings by the Federal Communication Commission

13 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

14 autodialed calls and text messages are prohibited because receiving them is a greater
15 nuisance and more invasive than receiving live or manually dialed telephone

16 solicitations. The FCC also recognized that wireless customers are charged for such

17 incoming calls and texts whether they pay in advance or after the minutes are used.

18 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

19 calls and texts transmitted to such devices via an autodialer are distracting and

20 aggravating to their recipients and intrude upon their recipients’ seclusion.

21              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

22         9.    Plaintiff was at all times mentioned herein the subscriber or customary

23 user of the cellular telephone number (831) ***-5896 (the “5896 Number”). The 5896

24

25    CLASS ACTION COMPLAINT                   3         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 4 of 14



 1 Number is, and at all times mentioned herein was, assigned to a cellular telephone

 2 service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

 3         10.   During the preceding four years, Defendant transmitted, by itself or

 4 through an intermediary or intermediaries, multiple text messages to Plaintiff’s 5896

 5 Number and at least one text message (that was identical to or substantially the same

 6 as those received by Plaintiff) to each member of the putative Class. All of the subject

 7 text messages sent to Plaintiff and the members of the putative Class constituted

 8 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its
 9 implementing regulations because each such message was aimed at promoting the

10 commercial availability of Defendant’s products and services and ultimately selling

11 such products and services. Defendant offered such products and services for sale to
12 Plaintiff and the members of the putative Class for the purpose of deriving commercial

13 profit from the purchase of any such products or services ultimately made by Plaintiff

14 and any members of the putative Class.
15         11.   All of the subject text messages received by Plaintiff and the members of

16 the putative Class were transmitted by or on behalf of Defendant without the requisite

17 prior “express written consent” of Plaintiff or any member of the putative Class.

18         12.   For example, on or about October 18, 2018, Defendant transmitted or

19 caused to be transmitted, by itself or through an intermediary or intermediaries, and

20 without Plaintiff’s prior “express written consent,” a generic and non-personalized text

21 message to the 5896 Number that stated:

22               Macy’s: Get 70-85% off during our Men’s Designer Suiting
                 Event. Shop now: https://mcys.co/2EoNuaN Txt
23               STOP=End.
24

25    CLASS ACTION COMPLAINT                   4        Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 5 of 14



 1 The link in the above-depicted text message redirected to a website operated and

 2 maintained by or on behalf of Defendant, where Defendant or an agent or affiliate

 3 acting on its behalf sells or promotes the commercial availability of its products and

 4 services to consumers for profit.

 5        13.    Each unsolicited text message sent by or on behalf of Defendant to

 6 Plaintiff’s 5896 Number originated from the telephone number 62297, which is a

 7 dedicated SMS short code leased or owned by or on behalf of Defendant that Defendant

 8 uses to transmit text messages to consumers en masse, in an automated fashion and
 9 without human intervention.

10        14.    Because Plaintiff’s cellular phone alerts her whenever she receives a text

11 message, each unsolicited text message transmitted by or on behalf of Defendant to
12 Plaintiff’s 5896 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s

13 seclusion upon receipt.

14        15.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of

15 Defendant to Plaintiff’s 5896 Number and to the numbers belonging to the unnamed

16 Class members occurred using an “automatic telephone dialing system” as defined by

17 47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an “automatic telephone

18 dialing system” because all such text messages were sent from a dedicated SMS short

19 code used for the exclusive purpose of transmitting text messages to consumers en

20 masse; because the subject text messages contained the same or substantially the same

21 generic, pro forma content; because the dialing equipment utilized by or on behalf of

22 Defendant to send such messages includes features substantially similar to a predictive

23 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

24

25    CLASS ACTION COMPLAINT                   5         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 6 of 14



 1 simultaneously (all without human intervention); and because the hardware and

 2 software used by or on behalf of Defendant to make or initiate such messages have the

 3 capacity to store, produce, and dial random or sequential numbers, and to receive and

 4 store lists of telephone numbers, and to then dial such numbers, en masse, in an

 5 automated fashion without human intervention.

 6         16.   And indeed, Defendant actually transmitted the text messages at issue in

 7 this case to Plaintiff and all other putative Class members in an automated fashion and

 8 without human intervention, with hardware and software that received and stored
 9 telephone numbers and then automatically dialed such numbers.

10         17.   Neither Plaintiff, nor any other member of the putative Class, provided

11 their prior “express written consent” to Defendant or any affiliate, subsidiary, or agent
12 of Defendant to transmit the subject text message advertisements to the 5896 Number

13 or to any other Class member’s cellular telephone number by means of an “automatic

14 telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).
15         18.   None of Defendant’s text messages to the 5896 Number or to any putative

16 Class member’s cellular telephone number was sent for an emergency purpose.

17                                 CLASS ALLEGATIONS

18         19.   Class Definition. Plaintiff brings this civil class action on behalf of herself

19 individually and on behalf of all other similarly situated persons as a class action

20 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

21 represent is comprised of and defined as follows:

22               All persons in the United States who, at any time between the
                 four years preceding the filing of this action and the present:
23
                 (1) subscribed to a cellular telephone service;
24

25    CLASS ACTION COMPLAINT                    6          Civil Case No.: _____________
26
           Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 7 of 14



 1                (2) received, at the telephone number assigned to such
                      service, at least one text message promoting goods or
 2                    services sent by or on behalf of Defendant using the same
                      or substantially the same dialing technology that
 3                    Defendant used to transmit the subject text messages to
                      Plaintiff; and
 4
                  (3) for whom Defendant lacks any record establishing the
 5                    person’s provision of “express written consent” to receive
                      such message(s) prior to the initiation of such message(s).
 6
           20.    Excluded from the class are Defendant, its officers and directors, members
 7
     of the immediate families of the foregoing, legal representatives, heirs, successors, or
 8
     assigns of the foregoing, and any entity in which Defendant has a controlling interest.
 9
           21.    Plaintiff reserves the right to modify the definition of the Class (or add
10
     one or more subclasses) after further discovery.
11
           22.    Plaintiff and all Class members have been impacted and harmed by the
12
     acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.
13
           23.    This Class Action Complaint seeks injunctive relief and monetary
14
     damages.
15
           24.    Defendant or any affiliates, subsidiaries, or agents of Defendant have
16
     acted on grounds generally applicable to the Class, thereby making final injunctive
17
     relief and corresponding declaratory relief with respect to the Class as a whole
18
     appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA
19
     violations complained of herein are substantially likely to continue in the future if an
20
     injunction is not entered.
21
           25.    This action may properly be brought and maintained as a class action
22
     pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
23

24

25    CLASS ACTION COMPLAINT                      7         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 8 of 14



 1 the numerosity, typicality, adequacy, commonality, predominance, and superiority

 2 requirements.

 3         26.    On application by Plaintiff’s counsel for class certification, Plaintiff may

 4 also seek certification of subclasses in the interests of manageability, justice, or judicial

 5 economy.

 6         27.    Numerosity. The number of persons within the Class is substantial,

 7 believed to amount to thousands of persons dispersed throughout the United States. It

 8 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,
 9 the size and relatively modest value of the claims of the individual members of the

10 Class renders joinder impractical. Accordingly, utilization of the class action

11 mechanism is the most economically feasible means of determining and adjudicating
12 the merits of this litigation.

13         28.    Typicality. Plaintiff received at least one text message from Defendant

14 that originated from the telephone number 62297, and Defendant lacks any record
15 establishing Plaintiff’s prior “express written consent” to receive any such messages

16 within the meaning of the TCPA. Consequently, the claims of Plaintiff are typical of

17 the claims of the members of the Class, and Plaintiff’s interests are consistent with and

18 not antagonistic to those of the other Class members she seeks to represent. Plaintiff

19 and all members of the Class have been impacted by, and face continuing harm arising

20 out of, Defendant’s TCPA-violative misconduct as alleged herein.

21         29.    Adequacy. As the proposed Class representative, Plaintiff has no interests

22 adverse to or which conflict with the interests of the absent members of the Class, and

23 she is able to fairly and adequately represent and protect the interests of such a Class.

24

25    CLASS ACTION COMPLAINT                     8         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 9 of 14



 1 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

 2 by members of the Class and will vigorously pursue these claims. If necessary as the

 3 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class

 4 Action Complaint to modify the Class definition set forth above, add additional Class

 5 representatives, or assert additional claims.

 6         30.      Competency of Class Counsel. Plaintiff has retained and is represented

 7 by experienced, qualified, and competent counsel committed to prosecuting this action.

 8 Plaintiff’s counsel are experienced in handling complex class action claims, including
 9 in particular claims brought under the TCPA (as well as other consumer protection and

10 data-privacy statutes).

11         31.      Commonality and Predominance. There are well-defined common

12 questions of fact and law that exist as to all members of the Class and predominate over

13 any questions affecting only individual members of the Class. These common legal

14 and factual questions, which do not vary from Class member to Class member and may
15 be determined without reference to the individual circumstances of any Class member,

16 include (but are not limited to) the following:

17               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

18                  text message advertisements to Plaintiff’s and Class members’ cellular

19                  telephones;

20               b) Whether such text messages were sent using an “automatic telephone

21                  dialing system”;

22               c) Whether Defendant can meet its burden to show that it (or any disclosed

23                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

24

25    CLASS ACTION COMPLAINT                      9         Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 10 of 14



 1                  prior “express written consent” within the meaning of the TCPA to

 2                  transmit the subject text messages to the recipients of such messages,

 3                  assuming such an affirmative defense is timely raised;

 4               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

 5                  should be enjoined from engaging in such conduct in the future.

 6         32.      Superiority. A class action is superior to other available methods for the

 7 fair and efficient adjudication of this controversy because the prosecution of individual

 8 litigation on behalf of each Class member is impracticable. Even if every member of
 9 the Class could afford to pursue individual litigation, the court system could not;

10 multiple trials of the same factual issues would magnify the delay and expense to all

11 parties and the court system. Individualized litigation would also present the potential
12 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

13 this action as a class action, with respect to some or all of the issues presented herein,

14 presents few management difficulties, conserves the resources of the parties and the
15 court system and protects the rights of each member of the Class. Plaintiff anticipates

16 no difficulty in the management of this action as a class action. Class wide relief is

17 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

18 The interests of Class members in individually controlling the prosecution of separate

19 claims is small because the statutory damages recoverable in an individual action for

20 violation of the TCPA are likewise relatively small. Management of these claims is

21 likely to present significantly fewer difficulties than are presented in many class actions

22 because the text messages at issue are all automated and because Defendant lacks any

23 record reflecting that it obtained the requisite consent from any Class member to be

24

25    CLASS ACTION COMPLAINT                     10        Civil Case No.: _____________
26
          Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 11 of 14



 1 sent such messages. Class members can be readily located and notified of this class

 2 action by reference to Defendant’s records and, if necessary, the records of Defendant’s

 3 affiliates, agents, or subsidiaries and cellular telephone providers.

 4         33.      Additionally, the prosecution of separate actions by individual Class

 5 members would create a risk of multiple adjudications with respect to them that would,

 6 as a practical matter, be dispositive of the interests of other members of the Class who

 7 are not parties to such adjudications, thereby substantially impairing or impeding the

 8 ability of such nonparty Class members to protect their interests. The prosecution of
 9 individual actions by Class members could also establish inconsistent results and/or

10 establish incompatible standards of conduct for Defendant.

11                                CLAIM FOR RELIEF
                             VIOLATION OF THE TELEPHONE
12                            CONSUMER PROTECTION ACT
                                    (47 U.S.C. § 227)
13
           34.      Plaintiff incorporates by reference the foregoing paragraphs of this Class
14
     Action Complaint as if fully stated herein.
15
           35.      Plaintiff and each member of the Class received at least one text message
16
     sent by or on behalf of Defendant during the class period. All such messages sent to
17
     Plaintiff and the members of the proposed Class promoted the sale of Defendant’s
18
     goods or services or the commercial availability of goods or services sold by
19
     Defendant;     consequently,    all   such    messages     constituted   “advertising”   or
20
     “telemarketing” material within the meaning of the TCPA and its implementing
21
     regulations.      Additionally, all such messages were sent via the same dialing
22
     technology, which qualified as an ATDS within the meaning of the TCPA, as
23
     evidenced by the generic nature of the text messages, the use of a dedicated SMS short-
24

25    CLASS ACTION COMPLAINT                      11          Civil Case No.: _____________
26
         Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 12 of 14



 1 code telephone number to transmit each such message, and the capacities, capabilities,

 2 and features of the dialing technology at issue, as alleged above.

 3        36.    Neither Plaintiff nor any other member of the Class provided Defendant

 4 his or her prior “express written consent” within the meaning of the TCPA to receive

 5 the autodialed text message advertisements at issue in this case.

 6        37.    Defendant’s use of an ATDS to transmit the subject text message

 7 advertisements to telephone numbers assigned to a cellular telephone service, including

 8 to Plaintiff’s 5896 Number and the numbers of all members of the proposed Class,
 9 absent the requisite prior “express written consent,” as set forth above, constituted

10 violations of the TCPA by Defendant, including but not limited to violations of 47

11 U.S.C. § 227(b)(1)(A)(iii).
12        38.    Plaintiff and all Class members are entitled to, and do seek, an award of

13 $500.00 in statutory damages for each such violation of the TCPA committed by or on

14 behalf of Defendant (or $1,500.00 for any such violations committed willfully or
15 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

16        39.    Plaintiff, individually and on behalf of the putative Class, seeks an award

17 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil

18 Procedure 23.

19                                PRAYER FOR RELIEF

20        WHEREFORE, Plaintiff Lydia Lee prays for relief and judgment in favor of

21 herself and the Class as follows:

22        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

23 TCPA in the future;

24

25    CLASS ACTION COMPLAINT                   12        Civil Case No.: _____________
26
         Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 13 of 14



 1        B.    Statutory damages of $500.00 for herself and each Class member for each

 2 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

 3 violation to the extent committed willfully or knowingly);

 4        C.    An Order certifying this action to be a proper class action pursuant to

 5 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

 6 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

 7 representative of the Class, and appointing the attorneys representing Plaintiff as

 8 counsel for the Class; and
 9        D.    An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

10 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

11 Procedure 23.
12                              DEMAND FOR JURY TRIAL

13        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

14 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so
15 triable.

16 Dated: February 14, 2020                HEDIN HALL LLP
17                                         By:      /s/ Frank S. Hedin             .
                                                        Frank S. Hedin
18
                                           Frank S. Hedin (Bar No. 291289)
19                                         HEDIN HALL LLP
                                           Four Embarcadero Center, Suite 1400
20                                         San Francisco, California 94104
                                           Telephone: (415) 766-3534
21                                         Facsimile: (415) 402-0058
                                           fhedin@hedinhall.com
22
                                           Eugene Y. Turin*
23                                         MCGUIRE LAW, P.C.
                                           55 W. Wacker Drive, 9th Floor
24

25   CLASS ACTION COMPLAINT                    13         Civil Case No.: _____________
26
       Case 5:20-cv-01180-NC Document 1 Filed 02/14/20 Page 14 of 14


                                     Chicago, Il 60604
 1                                   Telephone: (312) 893-70002
                                     eturin@mcgpc.com
 2
                                     * Pro Hac Vice Application Forthcoming
 3
                                     Counsel for Plaintiff and the Putative Class
 4

 5

 6

 7

 8
 9

10

11
12

13

14
15

16

17

18

19

20

21

22

23

24

25   CLASS ACTION COMPLAINT             14        Civil Case No.: _____________
26
